725 N.W.2d 457 (2007)
CZYMBOR'S TIMBER, INC., and Michael Czymbor, Plaintiffs-Appellants,
v.
CITY OF SAGINAW, Defendant-Appellee, and
Saginaw City Council and Deborah Kimble, Defendants.
Docket No. 130672. COA No. 263505.
Supreme Court of Michigan.
January 5, 2007.
On order of the Court, leave to appeal having been granted, and the briefs and oral arguments of the parties having been considered by the Court, on the Court's own motion pursuant to MCR 7.316(A)(3), the Court DIRECTS each party to file a supplemental brief not later than 42 days after the date of this order specifically addressing the following two questions: (1) whether privately owned land is generally open for hunting with the permission of the owner unless a local government has taken steps to close the land and, if so, what, if any, other procedures exist in addition to MCL 324.41901 to allow a local government to close land to hunting; or (2) whether, instead, privately owned land must first be established as a hunting area before hunting is allowed and, if so, what are the current statutory and regulatory procedures for establishing hunting areas. The Court further DIRECTS the Michigan Department of Natural Resources to file a supplemental brief not later than 42 days after the date of this order specifically addressing the two questions set forth above and also addressing whether any municipal land in Michigan is currently closed to hunting and by what authority these lands were closed.